Title: To George Washington from Jonathan Lawrence, Jr., 16 May 1781
From: Lawrence, Jonathan, Jr.
To: Washington, George


                        

                            May it please Your ExcellencyRockland May 16th 1781
                        
                        I have just returnd here from the Lines of the Militia at the Liberty Pole,the Enemy (Refugees) occupy the
                            Ground at Fort Lee where they are Errecting a Block House and other works, I was Yesterday sent a Flag by the Commanding
                            Officer of the Militia to Capt. Ward Commanding the Refugees respecting some wounded and prisoners. I had an opportunity
                            of Conversing very freely with him on the Subject of his desertion (he having been a Serjt in Colo. Malcoms Regt) and
                            taking Arms against his Countrymen he assured me he wishd for nothing more than to return to his Countrymen provided Your
                            Excellency would Grant him a full & free pardon and that he should not be Considerd a Soldier in the Army, unless he chose
                            to reingage, on which Condition he would bring off with him 200 of his Men or agree with me on the next Wednesday in what
                            manner, the whole party should be taken, I promised him to write your Excellency on the Subject, provided Your Excellency
                            will agree to his proposals I should be happy a flag would be granted to meet him in the English Neighbourhood on
                            that day. I shall make it a point Immediately to Acquaint you of the Conversation and the Terms on which he shall agree. I
                            have the honour to subscribe myself Your Excellencys Mst Obedt Hume Servnt
                        
                            J. Lawrence Junr Capt. N.Y. State Levis
                        
                        
                            he has proposed to me that he will retard the Works as much as possible untill he shall see me.
                        
                    